Citation Nr: 0640214	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-21 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for carcinoma of the lung, 
claimed as resulting from exposure to Agent Orange, for 
accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from February 1948 to July 
1968, including service that is considered Vietnam service.  
The appellant is the veteran's surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision of the Montgomery, Alabama, Regional Office (RO) 
which granted service connection for the cause of the 
veteran's death, effective January 1, 2002, but denied 
benefits prior to that date, including denial of service 
connection for carcinoma of the lung claimed as the result of 
Agent Orange exposure for accrued benefit purposes.  The 
Board Remanded the claim in February 2005.  

This case has been advanced on the Board's docket, in 
accordance with 38 C.F.R. § 20.900 (2006).


FINDINGS OF FACT

1.  Because the veteran's last Vietnam service was in 
February 1966 and the veteran's lung cancer was diagnosed in 
1998, after more than 30 years had elapsed following the 
veteran's last possible exposure to Agent Orange, no 
presumption of service connection was applicable to the 
veteran's 1998 claim of entitlement to service connection for 
carcinoma of the lung.

2.  Effective on January 1, 2002, the restriction that cancer 
of the respiratory tract could be presumed service-connected 
only if it developed within 30 years after herbicide exposure 
was removed, so the grant of the appellant's claim for 
service connection of the cause of the veteran's death 
effective on that date is correct, but that law did not 
provide for and retroactive application of the liberalizing 
provision.

3.  There is no evidence to support a claim for service 
connection for the veteran's carcinoma of the lung on any 
basis other than by application of the presumption of service 
connection.


CONCLUSION OF LAW

The appellant is not entitled to accrued benefits based on 
the claim of entitlement to service connection for carcinoma 
of the lung pending at the time of the veteran's death.  38 
U.S.C.A. § 1116 (West 1991 & Supp. 2001); 38 U.S.C.A. 
§§ 5107, 5110(g), 5121 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.307, 3.309 (1998); 38 C.F.R. §§ 3.303, 3.114, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  These provisions also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

To the extent that the appellant bases her claim for accrued 
benefits on her argument that the presumption of service 
connection accorded to her husband for carcinoma of the lung 
based on his presumed exposure to herbicides, the denial of 
the claim is a matter of law.  In cases where the law is 
dispositive, such that development of the facts could not 
change the outcome of the claim, notice in compliance with 
the VCAA is not required.  See generally, Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (holding that 
statutory interpretation questions not affected by enactment 
of VCAA).  To the extent that resolution of this appeal turns 
on the appellant's argument that the liberalizing law should 
be applied to grant accrued benefits prior to January 1, 
2002, the VCAA is not applicable.  However, this is not the 
only legal theory of entitlement to benefits applicable to 
the appeal, so the VCAA is addressed further below.

In this case, the appellant submitted her claim for DIC and 
accrued benefits in 1999, prior to enactment of the VCAA.  
The appellant did not receive notice of the provisions of the 
VCAA or of the criteria for accrued benefits until a 
statement of the case was issued in June 2003, and there was 
no readjudciation of the claim after that notice was issued.  
Following the Board's February 2005 Remand, the Appeals 
Management Center (AMC) issued a March 2005 letter which 
informed the appellant of the actions VA would take to assist 
her to develop the claims, and advised the appellant of the 
evidence required to substantiate a claim for accrued 
benefits, including notice to the appellant generally of the 
criteria for service connection for a disorder claimed as 
resulting from exposure to herbicides.  The AMC advised the 
appellant to tell VA about any additional evidence she wanted 
VA to obtain, and advised the appellant to submit evidence on 
her own behalf, including such evidence as statements from 
individuals, and advised her to submit any evidence she had.  
This notice was sufficient to advise the appellant to submit 
evidence in her possession.  The AMC advised the appellant of 
the evidence that VA would obtain and of her responsibility 
to identify any additional evidence she wanted VA to obtain.  

The Board finds that the March 2005 notice advised the 
appellant of each element of notice described in Pelegrini.  
The claim was thereafter adjudicated in October 2005, so the 
notice provided meet the requirements set forth in Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The content of the 
notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  

As to the duty to assist, the appellant indicated that there 
was no additional evidence.  She did not indicate that any 
provider had ever advised her that there veteran's lung 
cancer was factually due to his service, without reference to 
the statutory presumption of service connection for certain 
disorders, nor does the appellant, in fact, contend that she 
is seeking benefits on this basis.  There is no further 
evidence to develop.  

Although the VCAA notice referred to above do not 
specifically address the rating and effective date that may 
be assigned following a grant of service connection for 
accrued benefits purposes, any error in failing to notify the 
veteran regarding the rating or effective date is harmless 
error, since the denial of the claim renders moot notice as 
to the effective date or rating which may assigned following 
a grant of service connection.  
 
Laws and regulations applicable to this claim for accrued 
benefits

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for the diseases listed 
in 38 C.F.R. § 3.309(e), including respiratory cancer and 
carcinoma of the lung.  When the veteran filed his claim for 
service connection for lung cancer in 1998, the law limited 
the presumption to service connection to respiratory cancers 
that manifested to a degree of 10 percent or more within 30 
years after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  See 38 C.F.R. § 3.307(a)(6)(ii) (1998).

If a veteran dies from a service-connected or compensable 
disability, the veteran's surviving spouse is entitled to 
dependency and indemnity compensation (DIC).  38 U.S.C.A. § 
1310.  The standards and criteria for determining whether the 
disability and death are service connected are those 
applicable to a determination of service connection under 38 
U.S.C.A. § 1110.  In order for service connection for the 
cause of a veteran's death to be granted, it must be shown 
that a service- connected disability caused the death, or 
substantially or materially contributed to cause death.  38 
C.F.R. § 3.312.

In 1998, the veteran submitted a claim for service connection 
for carcinoma of the lung.  The diagnosis of that cancer was 
confirmed by a March 1998 pathology report.  The claim for 
service connection for lung cancer had not yet been 
adjudicated when the veteran died in January 1999.  By a 
claim submitted in March 1999, the appellant sought 
dependency and indemnity compensation (DIC) and accrued 
benefits.  38 U.S.C.A. § 1310.  

The standards and criteria for determining whether the 
disability and death are service connected for purposes of 
DIC are those applicable to a determination of service 
connection under 38 U.S.C.A. § 1110.  In order for service 
connection for the cause of a veteran's death to be granted, 
it must be shown that a service-connected disability caused 
the death, or substantially or materially contributed to 
cause death.  38 C.F.R. § 3.312.  

Accrued benefits are periodic monetary benefits (other than 
insurance and servicemen's indemnity) under VA laws to which 
the veteran was entitled at death under existing ratings or 
decisions, or those based on evidence in file at the date of 
death, and due and unpaid for a period not to exceed two 
years. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  When a 
veteran had a claim pending at the time of his death, a 
surviving spouse may be paid periodic monetary benefits to 
which the veteran was entitled at the time of death, based on 
existing ratings or decisions or other evidence that was on 
file when the veteran died.  38 U.S.C.A. § 5121 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.1000 (2005); Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1998).   

Although the appellant's claim for accrued benefits is 
separate from the claim that the veteran submitted prior to 
his death, the accrued benefits claim is "derivative of" the 
veteran's claim and the appellant takes the veteran's claim 
as it stood on the date of his death.  Zevalkink v. Brown, 
102 F.3d 1236 (Fed. Cir. 1996).

Where an award is based on liberalizing legislation, benefits 
are not authorized prior to the effective date of the 
liberalizing regulation, unless the liberalizing law provides 
specific guidance.  38 U.S.C.A. § 5110(g), 38 C.F.R. § 3.114.

Facts and analysis

It is undisputed that the veteran, who served in the Navy, 
was assigned to ships that entered the waters of Vietnam.  
Official records confirm that the last date of the veteran's 
service which may be considered service in Vietnam was in 
February 1966.  The evidence establishes that a diagnosis of 
carcinoma of the lung was established in March 1998, some 32 
years later.  It is undisputed that carcinoma of the lung was 
the cause of the veteran's death.  

As set forth above, the law and regulations in effect in 1998 
authorized service connection for respiratory cancers, 
including carcinoma of the lung, for a veteran who had served 
in Vietnam, if the respiratory cancer manifested to a 10 
percent degree within 30 years following the veteran's last 
exposure to a herbicide agent.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6) (1998).  

Since the veteran's cancer was not suspected until November 
1997, and was not confirmed until in 1998, more than 30 years 
had elapsed after the veteran's service before the cancer was 
diagnosed.  Although the appellant contended, in a January 
2000 statement, that the veteran's physicians indicated that 
the cancer  must have been present prior to 1997, the 
appellant does not contends that the manifestations prior to 
1997 would have constituted a 10 percent degree, as required 
for application of the presumption.  38 C.F.R. § 3.307.

The appellant does not argue that there is any evidence that 
the veteran's lung cancer had manifested to a compensable 
degree by February 1996.  The VA clinical records associated 
with the claims file, in fact, establish that the cancer was 
not suspected, despite the veteran's regular and routine 
treatment for emphysema, until November 1997.  This evidence 
is strongly unfavorable to the appellant's claim for accrued 
benefits.  The veteran's VA treatment records disclose that 
the veteran was treated for emphysema for many years, but 
there was apparently no suspicion of any respiratory cancer 
prior to November 1997, when radiologic examination of the 
lungs disclosed a suspicious area in the left lung.  

However, bronchoscopy and pathologic examination of 
bronchoscopic washings failed to confirm respiratory cancer 
in November 1997.  Carcinoma of the lung was confirmed in 
early 1998 when radiologic examination disclosed that the 
suspicious area in the left lung had increased in size and 
bronchoscopy was repeated.  The fact that the cancer could 
not be confirmed, even after initial suspicions in November 
1997, establishes, as a matter of fact, that the evidence of 
record at the time of the veteran's death established that 
the veteran's lung cancer was not present to a 10 percent 
degree within 30 years following the veteran's service.  No 
favorable evidence has been submitted or identified.

Effective January 1, 2002, the law governing presumptions of 
service connection in claims of Vietnam veterans exposed to 
herbicides were amended, and Congress removed the 30 years 
limitation for application of a presumption of service 
connection for respiratory cancer.  Based on this statutory 
change, the appellant's claim for DIC for the cause of the 
veteran's death was granted, effective January 1, 2002, the 
effective date of the change in the governing statutory 
provision. 

No presumption of service connection was applicable to serve 
as a basis for granting the veteran's claim for service 
connection for lung cancer, either at the time the veteran 
submitted his claim or at the time of his death in January 
1999.  If the veteran had continued to live after he 
submitted his claim for service connection for carcinoma of 
the lung, he would not have been entitled to service 
connection for that cancer on a presumptive basis until 
January 1, 2002, when the law changed.  

However, the United States Court of Appeals for the Federal 
Circuit has held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).  That is because the 
statutory provisions setting forth presumptions related to 
exposure to Agent Orange do not preclude a veteran from 
establishing direct service connection with proof of actual 
direct causation (proof that exposure during service caused 
the disease that appeared years later).  Id.  

Although the veteran was entitled to an opportunity to 
demonstrate that his lung cancer was, in fact, incurred in 
service, he did not submit any evidence relating to this 
proposition during his life.  The appellant was notified, by 
the discussion in the Board's February 2005 Remand, in a 
March 2005 letter, and in an October 2005 SSOC, that she 
should submit evidence linking the veteran's lung cancer to 
his service.  In a statement received by VA in May 2005, 
among other statements to the same effect, the appellant 
indicated she did not have additional evidence.

During the course of the Remand, the appellant has, in 
essence, reiterated her position, stated in her July 2003 
substantive appeal, that VA's grant of service connection for 
the cause of her husband's death meant that VA should have 
granted or should now grant the claim for service connection 
submitted by her husband during his lifetime.  She stated:

It appears to me that a condition caused 
from Agent Orange should be service 
connected no matter when a law is passed 
to grant such a benefit.  If the law was 
changed after my husband dies, [t]he law 
should have had a provision in it that 
would grant benefits to those who had 
already applied for this benefit.  

The appellant argues that the presumption should be applied 
to provide accrued benefits prior to January 1, 2002.  To the 
extent that the appellant bases her claim for accrued 
benefits on her argument that the presumption of service 
connection accorded to her husband for carcinoma of the lung 
based on his presumed exposure to herbicides, the denial of 
the claim is a matter of law.  The award to her of DIC is 
based on liberalizing legislation, rather than factual 
medical evidence linking the veteran's lung cancer to his 
service.  The law is clear that benefits are not authorized 
prior to the effective date of a liberalizing regulation, 
unless the liberalizing law provides specific guidance.  38 
U.S.C.A. § 5110(g), 38 C.F.R. § 3.114.  In this case, the 
liberalizing law specifically states that the liberalizing 
provision in this case was to become effective on January 1, 
2002.  As a matter of law, that provision may not be applied 
prior to the effective date specified by Congress.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The appellant has not submitted any evidence linking the 
veteran's lung cancer to his service, other than on a 
presumptive basis.  However, the legislative enactment which 
authorized application of the presumption effective January 
1, 2002, did not authorize application of the presumption 
prior to that date.  The Board notes the appellant's 
assertion that the law should have provided for retroactive 
application of removal of the restriction on use of the 
presumption, but the law did not include such a provision, 
and the Board is not authorized to infer such a provision.

The appellant has been afforded the opportunity to submit or 
identify evidence which might link the veteran's lung 
carcinoma to his service without application of a presumption 
of service connection.  However, the record is wholly devoid 
or such evidence, and the appellant has indicated that she 
had no additional evidence to submit or identify.  In the 
absence of evidence of a direct link between the veteran's 
service and the development of lung cancer 32 years following 
his service discharge, the claim for service connection for 
carcinoma of the lung, for purposes of accrued benefits, 
cannot be granted.  Combee, supra.

There is no evidence favorable to the claim of entitlement to 
service connection for carcinoma of the lung, for accrued 
benefits purposes, on any basis.  The evidence is not in 
equipoise, and no other provision is applicable to warrant a 
more favorable determination.  38 U.S.C.A. § 5107(b).  The 
claim for accrued benefits must be denied.  


ORDER

The appeal for service connection for carcinoma of the lung, 
claimed as resulting from exposure to Agent Orange, for 
accrued benefits purposes, is denied.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


